               Case 1:15-cr-00867-RMB Document 593-10 Filed 01/21/20 Page 1 of 2


Lockard, Michael (USANYS)

From:                            Lockard, Michael (USANYS)
Sent:                            Monday, December 9, 2019 12:23 PM
To:                              halkbank.ir@halkbank.com.tr
Subject:                         United States v. Turkiye Halk Bankasi, A.S., S6 15 Cr. 867 (RMB) (SDNY)
Attachments:                     2019.12.09 Order setting contempt schedule (DE 582).pdf; S6 15 Cr 867 (RMB) US v
                                 Halkbank indictment (filed).pdf; 2019.10.23 Summons.pdf


Attached please find a copy of the order issued by the United States District Court this morning in United States v.
Turkiye Halk Bankasi, A.S., S6 15 Cr. 867 (RMB) (SDNY). Also attached is a copy of the summons dated October 23, 2019
and the sixth superseding indictment in this matter.

Regards,

Michael D. Lockard
Assistant United States Attorney
U.S. Attorney’s Office, Southern District of New York
One St. Andrew’s Plaza | New York, New York 10007
(212) 637‐2193 (desk) | (212) 637‐0097 (fax) | michael.lockard@usdoj.gov




                                                          1
Case 1:15-cr-00867-RMB Document 593-10 Filed 01/21/20 Page 2 of 2




                       Attachments omitted
